Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 May 2022 along with the Request for Continued Examination (RCE) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.

Reasons for Allowance
Claims 1, 5-9, 13-17, 19 and 20 are allowed as amended/presented in Response to Non-Final Office Action (“Response”) filed 20 April 2020, and claims 2-4, 10-12 and 18 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 9 and 17:
Claim 1 (and similarly claims 9 and 17) discloses:
A system for determining a shelf life of produce within a supply chain comprising: 
a plurality of sensors distributed at a plurality of locations throughout a produce supply chain, the plurality of locations including an initial location at which the produce originated; 
an imaging sensor, wherein the imaging sensor is configured to capture images of the produce; 
a computing device communicatively coupled to the plurality of sensors and configured to execute a freshness indicator module, the freshness indicator module when executed: 
receiving periodic readings from the plurality of sensors associated with a shipment of produce, 
determining ambient deviations throughout the supply chain for temperature, humidity and ethylene from pre-defined criteria for the shipment of produce based at least in part on the periodic readings, 
calculating a sensitivity to temperature, a sensitivity to humidity, and a sensitivity to ethylene for the shipment of produce based at least in part on the periodic readings, wherein the calculation of the sensitivity to temperature, the sensitivity to humidity, and the sensitivity to ethylene for the shipment of produce is calculated using machine learning to periodically recalculate sensitivity based on additional readings received from the plurality of sensors,
determining a product shelf life based on the calculated sensitivity to temperature in conjunction with an amount of time of temperature deviation and an amount of temperature deviation, the calculated sensitivity to humidity in conjunction with an amount of time of humidity deviation and an amount of humidity deviation, and the calculated sensitivity to ethylene in conjunction with an amount of time of ethylene deviation and an amount of ethylene deviation, 
capturing, via the imaging sensor, an image of the shipment of produce, 
determining a first set of characteristics within the image of the shipment of produce, 
comparing the first set of characteristics against a second set of characteristics consistent with a known condition of a control shipment of the produce,
determining a remaining shelf life based on the determined product shelf life, an age of the shipment of produce, conditions of the shipment of product in transit, and the comparison of the first set of characteristics against the second set of characteristics, the remaining shelf life representing a time period the shipment of produce is fit for sale, 
generating an event based on the remaining shelf life meeting a threshold, and 
updating an indication of the remaining shelf life on a graphical user interface.


The examiner notes the cited limitations italicized above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 5-8, 13-16 and 19-20 each depend from one of allowable claims 1, 9 and 17, and therefore claims 5-8, 13-16 and 19-20 are allowable for reasons consistent with those identified with respect to claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627